PER CURIAM.
Although appellee was proceeding on a “through” street and did not see appellant who was proceeding on an intersecting “stop sign” street until appellant’s vehicle was directly in front of appellee’s vehicle, this does not conclusively establish an absence of appellee’s contributory negligence on motion for summary judgment. The issue of appellee’s contributory negligence, if any, is one of fact under all the facts and circumstances. See U.S. Fire Insurance Co. v. Progressive Casualty Insurance Co., 362 So.2d 414 (Fla. 2d DCA 1978).
Accordingly, the final summary judgment is REVERSED and the cause is REMANDED for further proceedings consistent with this opinion.
OTT, C.J., and HOBSON and DANAHY, JJ., concur.